 

 

IN THE UNITED STATES DISTRICT COURT U.S. pig teige

FOR THE SOUTHERN DISTRICT OF GEORGIA AUGHS.

AUGUSTA DIVISION “*

UNITED STATES OF AMERICA

Vv.

t+ * + *
QO
wW
re
OQ
~!
rr
an
~I
rR
oO
cm
m
be)
or

JACOB ASHER PLOWRIGHT

ORDER

On March 18, 2008, Defendant Jacob Asher Plowright pled guilty
to two counts of using, carrying, and brandishing a firearm during
a crime of violence. He was sentenced to a total term of
imprisonment of 384 months. The Eleventh Circuit Court of Appeals
affirmed his conviction and sentence. In 2011, Defendant filed a
motion to vacate, set aside or correct his sentence under 28 U.S.C.
§ 2255, which was denied on March 20, 2012. Defendant’s second §
2255 motion was dismissed as second or successive on May 8, 2014.

On July 26, 2019, Defendant submitted a letter to the Court
which has been docketed as a motion for relief from judgment.
Defendant asserts that he may be entitled to relief pursuant to a

new rule of constitutional law announced in United States v. Davis,

 

--- U.S. ---, 139 S. Ct. 2319 (Jun. 24, 2019). Specifically, in
Davis, the United States Supreme Court found that the “residual

clause” of 18 U.S.C. § 924({c) is unconstitutionally vague.}?

 

1 Section 924{(c) imposes a mandatory sentence for a defendant who uses or carries
a firearm “during and in relation to any crime of violence.” A “crime of
violence” under that section is defined as follows:

 

 
 

 

In order to attack the legality of his sentence, which is
what Defendant is trying to do, Defendant must petition for habeas
corpus relief under 28 U.S.C. § 2255 by filing a motion to vacate,
set aside or correct his sentence. As the Court pointed out,
however, Defendant has already filed a § 2255 motion. In order
for him to bring another § 2255 motion, Defendant must move the
Eleventh Circuit Court of Appeals for an order authorizing this
Court to consider a second or successive § 2255 motion. See 28
U.S.C. §§ 2255, 2244(b) (3). This Court does not have jurisdiction

to address Defendant’s motion for relief under Davis without such

authorization. Accordingly, Defendant’s motion to appoint counsel

(doc. no. 359) is DENIED. cS

day of July,

ORDER ENTERED at Augusta, Georgia, this =

2019.

 
 

 

UNITED ae DISTRICT JUDGE

 

For purposes of this subsection the term “crime of violence” means
an offense that is a felony and

(A) has as an element the use, attempted use, or threatened use of
physical force against the person or property of another [the
“force” clause], or

(B) that by its nature, involves a substantial risk that physical
force against the person or property of another may be used in the
course of committing the offense [the “residual” clause].

18 U.S.C. § 924(c)(3). The Davis Court invalidated only the residual clause.
2

 
